°3‘ Monk Law Firrn, PLLC

Rya,n oc. Monk ATTORNEY AT LAW Licemedin NCé'SC
P.O. Box 38362 l Charlotte, NC 28278 l P: 704-369-9977 l F: 866-281-4930 l ryan.monk@monklegal.com
/l/lceting Space Availab[e in C/)arlottc, Fort Mi/l, and Rock Hi[l

www.monklegal.com

 

 

April 15, 2013

Paul Kejik

Baronius Press

78 York Street, London WlH lDP
United Kingdom

Dear Mr. Kejik,

I am writing on behalf of TAN Books to respond to your letter to Mr. Gallagher dated
March 22, 2013 concerning Fundamentals of Catholic Dogma, by Dr. Ludwig Ott.

The copyright laws of the United States provide that books published between 1923-1977
without a copyright notice are in the public domain due to failure to comply with required
formalities Fundamenfals of Catholic Dogma was published in the United States between 1923-
1977 without copyright notice. Accordingly, TAN Books has had and continues to have the
right to publish Fundamentals of Catholic Dogma.

The copyright of Fundamentals may have been restored under the Uruguay Round
Agreements Act (URAA) on January l, 1996, but TAN Books nevertheless maintains a right to
publish the book as a reliance party.

For the reasons listed above, TAN Books is confident that it has the right to publish
Fundamentals and will not comply with your demand to remove the title from its website.

Sincerely, 2
O onk, Esq.

Case 3:16-cV-00695-FDW-DCK Dooument 94-8 Filed 11/14/18 Page 1 of 1

